Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Group I, claims 1-8 (species – SEQ ID NO: 13 & SEQ ID NO: 14) in reply filed 4/7/22 is acknowledged.  The traversal is on the ground(s) that “methods of Group I and Group II are almost identical, but the method of Group II has an additional step of producing 6-decalactone from the product of the method of Group I, which is 13- hydroxy-9(Z)-octadecenoic acid. The common method steps between Group I and Group II demonstrate that the methods have the same modes of operation, the same function, and the same effect, but a different product is made in Group II from the product of Group I by virtue of the one extra step. These claims should be examined together.
Regarding the election of species, applicants assert the sequences could all be examined together since they are highly related (See the Table 2 in paragraph [000121]). 
The argument is considered and found not persuasive because the Inventions I & II involve different method steps and end products. Further, the sequences are distinct in structure and activity levels and in the species of origin. Searching for one will not lead to art for the other. Therefore, these sequences are distinct and will require additional searching which would be undue burden to the Examiner and to the resources of USPTO. The requirement is still deemed proper and is therefore made FINAL.
2.	Claims withdrawn:
Claims 9-12 and non-elected sequences of SEQ ID Nos. 5, 8, 9 & 10, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Receipt is acknowledged of papers (foreign priority to 2018-074191 , filed 04/06/2018) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Applicant cannot rely upon the certified copies of foreign priority papers to overcome any rejection if presented in this Office Action because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119(b)(3) and 372(b)(3) and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154(b) and 41.202(e).

4. 					Drawings
The drawings filed on 9/29/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	 	35 U.S.C. § 112, first paragraph (Written Description)

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
Claims 1-8 are directed to the following claimed genus.
 1. A method of producing 13-hydroxy-9(Z)-octadecenoic acid, comprising producing 13- hydroxy-9(Z)-octadecenoic acid from linoleic acid in the presence of a transformed microorganism that produces a protein selected from the group consisting of: (A) a protein comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 4, 5, 8 to 10, 13, and 14; (B) a protein comprising an amino acid sequence containing one or several amino acid substitutions, deletions, insertions or additions in an amino acid sequence selected from the group consisting of SEQ ID NOs: 4, 5, 8 to 10, 13, and 14, and having a linoleate 13-hydratase activity; and (C) a protein comprising an amino acid sequence having 90% or more identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 4, 5, 8 to 10, 13, and 14, and having a linoleate 13-hydratase activity.  
2. The method according to claim 1, wherein said protein is the following: (A') a protein comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 8, 9, 13, and 14; (B') a protein comprising an amino acid sequence containing one or several amino acid substitutions, deletions, insertions or additions in an amino acid sequence selected from the group consisting of SEQ ID NOs: 8, 9, 13, and 14, and having a linoleate 13-hydratase activity; or (C') a protein comprising an amino acid sequence having 90% or more identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 8, 9, 13, and 14, and having a linoleate 13-hydratase activity.  
3. The method according to claim 1, wherein said identity is 95% or more.  
4. The method according to claim 1, wherein said protein is linoleate 13-hydratase from a microorganism selected from the group consisting of Lactobacillus gallinarum, Lactobacillus crispatus, Lactobacillus hamsteri, Lactobacillus gasseri, Pediococcus claussenii, Streptococcus mutans, and Streptococcus equinus.  
5. The method according to claim 4, wherein said protein is linoleate 13-hydratase from a microorganism selected from the group consisting of Lactobacillus hamsteri, Lactobacillus gasseri, Streptococcus mutans, and Streptococcus equinus.  
6. The method according to claim 1, wherein said transformed microorganism is a microorganism comprising an expression unit containing a polynucleotide encoding said protein and a promoter operably linked thereto.  
7. The method according to claim 1, wherein said transformed microorganism is a bacterium belonging to the genus Escherichia.  
8. The method according to claim 7, wherein said transformed microorganism is Escherichia coli.
  
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

The specification, however, only provides description of a method of producing 13-hydroxy-9(Z)-octadecenoic acid, comprising producing 13- hydroxy-9(Z)-octadecenoic acid from linoleic acid in the presence of a transformed microorganism that produces a protein selected from the group consisting of: (A) a protein comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 4, 5, 8 to 10, 13, and 14, and having a linoleate 13-hydratase activity.
The specification does not contain any disclosure or description of the structure and function of all the elected amino sequences of SEQ ID Nos. 13 & 14 that are at least 90% identical to SEQ ID NO: 13 or 14, (see example claims 1C & 2C) or a derivative derived from such a sequence(s) wherein one or several amino acid are substituted, deleted, inserted or added, and with no limit to the extent of modification (see example claim 1B) which has linoleate 13-hydratase activity.
The 7 species disclosed from various microbial sources are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of linoleate 13-hydratase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a linoleate 13-hydratase and sequences having varying sequence homology.  Those of ordinary skill in the art would not be able to identify without further testing what specific protein would have the desired linoleate 13-hydratase activity.
The genus of polypeptides (at least 90% of SEQ ID NOs: 13 or 14; or no limit to the extent of modifications) that comprise these polypeptide molecules may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding which 10% or MORE of the sequence that can be varied and still result in a protein having linoleate 13-hydratase  activity. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
The claim includes a genus that can be analyzed at several levels sequentially for the purpose of focusing the issue. First, the disclosure of SEQ ID NO: 13 or 14 combined with pre-existing knowledge in the art regarding the genetic code and its redundancies would have put one in possession of the genus of nucleic acids that encode SEQ ID NO: 23 or 14 (the encoding protein). With the aid of a computer, one of skill in the art could identify all of the amino acid sequences with at least 90% sequence identity with SEQ ID NO: 13 or 14. However, there is no teaching regarding which 10% of the amino acids can vary from SEQ ID NO: 13 or 14 and still result in a protein that retains linoleate 13-hydratase  activity. Further, there is no disclosed or art-recognized correlation between any structure other than SEQ ID NO: 13 or 14 and linoleate 13-hydratase  activity. An important consideration is that structure is not necessarily a reliable indicator of function. In this example, there is no disclosure relating similarity of structure to conservation of function. General knowledge in the art included the knowledge that some amino acid variations are tolerated without losing a protein’s tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called “exchange groups” of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the expectation would be that the substitution would not likely conserve the protein’s tertiary structure. Given what is known in the art about the likely outcome of substitutions on structure, those in the art would have likely expected the applicant to have been in possession of a genus of proteins having a tertiary structure similar to SEQ ID NO: 13 or 14 although the claim is not so limited. However, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. There is no disclosure of the active site amino acid residues responsible for the catalytic activity. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, in this case there is no general knowledge in the art about similar proteins to SEQ ID NO: 13 or 14 to suggest that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO: 13 or 14 (or a few others described) as representative of other proteins having linoleate 13-hydratase  activity. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.

7.			Claim Rejections - 35 USC  § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. J. of Biotechnology (2015), 208:1-10 (cited in IDS filed 12/16/21).
Park et al. teach  Production of 13S-hydroxy-9(Z)-octadecenoic acid from linoleic acid by whole recombinant cells expressing linoleate 13-hydratase from Lactobacillus acidophilus. Table 2 (page 8) highlights the use of several species including Streptococcus bovis (synonym Streptococcus equinus) employed in the production of 13S-hydroxy-9(Z)-octadecenoic acid from linoleic acid. Enzyme purification protocol (2.4) for linoleate 13-hydratase from Lactobacillus acidophilus is described on page 2. The sequencing of the primers used for gene cloning was based on the draft genome : sequence (accession number: ACHN0O1000046.1) of L. acidophilus. Thus the reference teaches a method of producing 13-hydroxy-9(Z)-octadecenoic acid, comprising producing 13- hydroxy-9(Z)-octadecenoic acid from linoleic acid in the presence of a transformed microorganism that produces a protein with linoleate 13-hydratase activity. 
The protein so produced inherently meets the claims limitations (or sequence limitations) of claims 1-8; as exemplified by the linoleate 13-hydratase sequences  from Lactobacillus acidophilus of Park et. al. and other Streptococcus species previously available and is presented below. 
SEQ ID NO: 13 vs. AC: Q8DT14
RESULT 2
Q8DT14_STRMU
ID   Q8DT14_STRMU            Unreviewed;       589 AA.
AC   Q8DT14;
DT   01-MAR-2003, integrated into UniProtKB/TrEMBL.
DT   01-MAR-2003, sequence version 1.
DE   SubName: Full=Putative 67 kDa myosin-crossreactive streptococcal antigen-like protein {ECO:0000313|EMBL:AAN59227.1};
GN   OrderedLocusNames=SMU_1584c {ECO:0000313|EMBL:AAN59227.1};
OS   Streptococcus mutans serotype c (strain ATCC 700610 / UA159).
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Streptococcaceae;
OC   Streptococcus.
OX   NCBI_TaxID=210007 {ECO:0000313|EMBL:AAN59227.1, ECO:0000313|Proteomes:UP000002512};
RN   [1] {ECO:0000313|EMBL:AAN59227.1, ECO:0000313|Proteomes:UP000002512}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 700610 / UA159 {ECO:0000313|Proteomes:UP000002512};
RX   PubMed=12397186; DOI=10.1073/pnas.172501299;
RA   Ajdic D., McShan W.M., McLaughlin R.E., Savic G., Chang J., Carson M.B.,
RA   Primeaux C., Tian R., Kenton S., Jia H., Lin S., Qian Y., Li S., Zhu H.,
RA   Najar F., Lai H., White J., Roe B.A., Ferretti J.J.;
RT   "Genome sequence of Streptococcus mutans UA159, a cariogenic dental
RT   pathogen.";
RL   Proc. Natl. Acad. Sci. U.S.A. 99:14434-14439(2002).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AE014133; AAN59227.1; -; Genomic_DNA.
DR   RefSeq; NP_721921.1; NC_004350.2.
DR   RefSeq; WP_002262804.1; NC_004350.2.
DR   STRING; 210007.SMU_1584c; -.
DR   PRIDE; Q8DT14; -.
DR   EnsemblBacteria; AAN59227; AAN59227; SMU_1584c.
DR   GeneID; 57965077; -.
DR   KEGG; smu:SMU_1584c; -.
DR   PATRIC; fig|210007.7.peg.1409; -.
DR   eggNOG; COG4716; Bacteria.
DR   HOGENOM; CLU_024043_2_0_9; -.
DR   OMA; GKELATW; -.
DR   PhylomeDB; Q8DT14; -.
DR   Proteomes; UP000002512; Chromosome.
DR   GO; GO:0071949; F:FAD binding; IEA:InterPro.
DR   GO; GO:0050151; F:oleate hydratase activity; IEA:InterPro.
DR   GO; GO:0006631; P:fatty acid metabolic process; IEA:InterPro.
DR   Gene3D; 3.50.50.60; -; 3.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR010354; Oleate_hydratase.
DR   PANTHER; PTHR37417; PTHR37417; 1.
DR   Pfam; PF06100; MCRA; 1.

  Query Match             99.8%;  Score 3107;  DB 178;  Length 589;
  Best Local Similarity   99.8%;  
  Matches  588;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MYYSNGNYEAFAHSQKPENVDGKSAYIVGSGLAALSTAVFLIRDGQMAGERIHILEELSL 60
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MYYSNGNYEAFAHPQKPENVDGKSAYIVGSGLAALSTAVFLIRDGQMAGERIHILEELSL 60

Qy         61 PGGSMDGIRNERLGYIIRGGREMEPHFEVLWDLFRSIPSLENPKHSILDEFYWLNKKDPS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PGGSMDGIRNERLGYIIRGGREMEPHFEVLWDLFRSIPSLENPKHSILDEFYWLNKKDPS 120

Qy        121 FAKTRAIYERGKAIPDDGQLTLSQKAVKEIFDLVLTPESHLQDVQIDQVFSEDFFNSNFW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAKTRAIYERGKAIPDDGQLTLSQKAVKEIFDLVLTPESHLQDVQIDQVFSEDFFNSNFW 180

Qy        181 LYWSTMFAFEPWASAMEMRRYLMRFIQHVGTLKNLSSLKFTQYNQYESLILPLVAFLKDH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYWSTMFAFEPWASAMEMRRYLMRFIQHVGTLKNLSSLKFTQYNQYESLILPLVAFLKDH 240

Qy        241 NVNFSYQTVVTNILVNRSGSDKLATKIEMTVNGQEKSIALSRDDLVFVTNGSITESSTYG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NVNFSYQTVVTNILVNRSGSDKLATKIEMTVNGQEKSIALSRDDLVFVTNGSITESSTYG 300

Qy        301 NNNHPAPLTHDLGASWQLWKNLAAQDSDFGCPEKFCENIPDANWTMSATITFTDQRIAKY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NNNHPAPLTHDLGASWQLWKNLAAQDSDFGCPEKFCENIPDANWTMSATITFTDQRIAKY 360

Qy        361 IEQINQKDPYSGSIVTSGPTSIKDSSWLLGYSISRQPHFKEQKKNELVIWLYALYTDRKG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IEQINQKDPYSGSIVTSGPTSIKDSSWLLGYSISRQPHFKEQKKNELVIWLYALYTDRKG 420

Qy        421 DYVAKRPDECTGIEMCEEWLYHIGVPENTIHELACSASTIPCHMPYITTYFMPRTTNDRP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DYVAKRPDECTGIEMCEEWLYHIGVPENTIHELACSASTIPCHMPYITTYFMPRTTNDRP 480

Qy        481 LVVPKHSKNLAFIGNYAETPRDTVFTTEYSVRTAMEAVYTLLEVDRGVPEVFASTFDIRM 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LVVPKHSKNLAFIGNYAETPRDTVFTTEYSVRTAMEAVYTLLEVDRGVPEVFASTFDIRM 540

Qy        541 LLNALYYLNGQKSLIEIDFPWVEKAALKEALKKVKGTYIEELLKDYHLI 589
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LLNALYYLNGQKSLIEIDFPWVEKAALKEALKKVKGTYIEELLKDYHLI 589



SEQ ID NO: 14 vs AC:A0A1H0JQ81

RESULT 1
A0A1H0JQ81_STREI
ID   A0A1H0JQ81_STREI        Unreviewed;       589 AA.
AC   A0A1H0JQ81;
DT   12-APR-2017, integrated into UniProtKB/TrEMBL.
DT   12-APR-2017, sequence version 1.
DE   SubName: Full=Oleate hydratase {ECO:0000313|EMBL:SDO45867.1};
GN   ORFNames=SAMN05216347_101105 {ECO:0000313|EMBL:SDO45867.1};
OS   Streptococcus equinus (Streptococcus bovis).
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Streptococcaceae;
OC   Streptococcus.
OX   NCBI_TaxID=1335 {ECO:0000313|EMBL:SDO45867.1, ECO:0000313|Proteomes:UP000183816};
RN   [1] {ECO:0000313|EMBL:SDO45867.1, ECO:0000313|Proteomes:UP000183816}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Sb04 {ECO:0000313|EMBL:SDO45867.1,
RC   ECO:0000313|Proteomes:UP000183816};
RA   de Groot N.N.;
RL   Submitted (OCT-2016) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; FNJK01000001; SDO45867.1; -; Genomic_DNA.
DR   RefSeq; WP_074481410.1; NZ_FNJK01000001.1.
DR   EnsemblBacteria; SDO45867; SDO45867; SAMN05216347_101105.
DR   Proteomes; UP000183816; Unassembled WGS sequence.
DR   GO; GO:0071949; F:FAD binding; IEA:InterPro.
DR   GO; GO:0050151; F:oleate hydratase activity; IEA:InterPro.
DR   GO; GO:0006631; P:fatty acid metabolic process; IEA:InterPro.
DR   Gene3D; 3.50.50.60; -; 3.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR010354; Oleate_hydratase.
DR   PANTHER; PTHR37417; PTHR37417; 1.
DR   Pfam; PF06100; MCRA; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
PE   4: Predicted;
SQ   SEQUENCE   589 AA;  67548 MW;  1EC0137236693810 CRC64;

  Query Match             100.0%;  Score 3141;  DB 317;  Length 589;
  Best Local Similarity   100.0%;  
  Matches  589;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MYYSNGNYEAFARPKKPENVDQKSAYIVGSGLAALSTAVFLVRDAQMPGDHIHILEELKL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MYYSNGNYEAFARPKKPENVDQKSAYIVGSGLAALSTAVFLVRDAQMPGDHIHILEELKL 60

Qy         61 PGGSMDGIKNDRLGYIIRGGREMEPHFEVLWDLFRSIPSLENPENSILDEFYWLNKEDPC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PGGSMDGIKNDRLGYIIRGGREMEPHFEVLWDLFRSIPSLENPENSILDEFYWLNKEDPC 120

Qy        121 YAKTRVIHDRGKAIPNDGQLTLSEKAIKEIISLILTPESKLANVQIDQVFTDEFFKSNFW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YAKTRVIHDRGKAIPNDGQLTLSEKAIKEIISLILTPESKLANVQIDQVFTDEFFKSNFW 180

Qy        181 LYWCTMFAFEPWSSAMEMRRYLMRFIQHVGCLKNLSSLRFTKYNQYESLILPIVHYLTEH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYWCTMFAFEPWSSAMEMRRYLMRFIQHVGCLKNLSSLRFTKYNQYESLILPIVHYLTEH 240

Qy        241 GVDFSYNTTVTNILVNRKGQDKVATKIEFSKDGQAKELFLTPDDLVFVTNGSITESTTYG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GVDFSYNTTVTNILVNRKGQDKVATKIEFSKDGQAKELFLTPDDLVFVTNGSITESTTYG 300

Qy        301 DNDHPAPVEHDLGASWELWKKLAAQDDSFGHPEVFCQNIPDANWTISATITFKDKRIAPY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DNDHPAPVEHDLGASWELWKKLAAQDDSFGHPEVFCQNIPDANWTISATITFKDKRIAPY 360

Qy        361 IEAVNHKDPYSGSIVTSGPTSIKDSNWLLGYSISRQPHFKTQKDNELVVWLYPLYTDRKG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IEAVNHKDPYSGSIVTSGPTSIKDSNWLLGYSISRQPHFKTQKDNELVVWLYPLYTDRKG 420

Qy        421 NFVDKRPDQCSGKELCQEWLYHMGVPEADIKEMAESASTIPCHMPYITTYFMPRGLNDRP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NFVDKRPDQCSGKELCQEWLYHMGVPEADIKEMAESASTIPCHMPYITTYFMPRGLNDRP 480

Qy        481 LVVPEHSKNLAFIGNYAETPRDTVFTTEYSVRTAMEAVYTLLKVDRGVPEVFASAFDVRM 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LVVPEHSKNLAFIGNYAETPRDTVFTTEYSVRTAMEAVYTLLKVDRGVPEVFASAFDVRM 540

Qy        541 ILNALYYLNDQKSLTEIDIPWTEKAVLKESLKKIHGTYIEELLKEYHLL 589
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ILNALYYLNDQKSLTEIDIPWTEKAVLKESLKKIHGTYIEELLKEYHLL 589


8.	No claim is allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940